Per Curiam.
Respondent, who was admitted to practice by this Court in 1989, was suspended by this Court’s order dated November 20, 1998, for failure to comply with the attorney registration requirements of section 468-a of the Judiciary Law (255 AD2d 827).
Respondent has now complied with the registration requirements of section 468-a of the Judiciary Law and has paid the fees as required by the statute and Rules of the Chief Administrator. Petitioner Committee on Professional Standards does not object to respondent’s instant application for reinstatement.
Respondent’s application is granted and he is ordered reinstated, effective immediately.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that respondent’s application is granted, and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.